



Exhibit 10.1
COMMON STOCK PURCHASE AGREEMENT


        COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of December
11, 2019 by and between MIRAGEN THERAPEUTICS, INC., a Delaware corporation (the
“Company”), and ASPIRE CAPITAL FUND, LLC, an Illinois limited liability company
(the “Buyer”). Capitalized terms used herein and not otherwise defined herein
are defined in Section 10 hereof.


        WHEREAS:


        Subject to the terms and conditions set forth in this Agreement, the
Company wishes to sell to the Buyer, and the Buyer wishes to buy from the
Company, up to Twenty Million Dollars ($20,000,000) of the Company’s common
stock, par value $0.01 per share (the “Common Stock”). The shares of Common
Stock to be purchased hereunder are referred to herein as the “Purchase Shares.”


        NOW THEREFORE, the Company and the Buyer hereby agree as follows:


1.  PURCHASE OF COMMON STOCK.


        Subject to the terms and conditions set forth in this Agreement, the
Company has the right to sell to the Buyer, and the Buyer has the obligation to
purchase from the Company, Purchase Shares as follows:
        (a) Initial Purchase; Commencement of Purchases of Common Stock.
Immediately upon Commencement, the Buyer shall purchase from the Company
1,598,465 Purchase Shares and upon receipt of such Purchase Shares shall pay to
the Company as the purchase price therefor, via wire transfer, One Million
Dollars ($1,000,000) (such purchase the “Initial Purchase” and such Purchase
Shares are referred to herein as “Initial Purchase Shares”). Upon issuance and
payment therefor as provided herein, such Initial Purchase Shares shall be
validly issued and fully paid and non-assessable. Thereafter, the purchase and
sale of Purchase Shares hereunder shall occur from time to time upon written
notices by the Company to the Buyer on the terms and conditions as set forth
herein following the satisfaction of the conditions (the “Commencement”) as set
forth in Sections 6 and 7 below (the date of satisfaction of such conditions,
the “Commencement Date”).


        (b) The Company’s Right to Require Regular Purchases. Subject to the
terms and conditions of this Agreement, on any given Business Day after the
Commencement Date, the Company shall have the right but not the obligation to
direct the Buyer by its delivery to the Buyer of a Purchase Notice from time to
time, and the Buyer thereupon shall have the obligation, to buy the number of
Purchase Shares specified in such notice, up to 200,000 Purchase Shares, on such
Business Day (as long as such notice is delivered on or before 5:00 p.m. Eastern
time on such Business Day) (each such purchase, a “Regular Purchase”) at the
Purchase Price on the Purchase Date; however, in no event shall the Purchase
Amount of a Regular Purchase exceed Five Hundred Thousand Dollars ($500,000) per
Business Day, unless the Buyer and the Company mutually agree. The Company and
the Buyer may mutually agree to increase the number of Purchase Shares that may
be sold per Regular Purchase to as much as an additional 2,000,000 Purchase
Shares per Business Day. The Company may deliver additional Purchase Notices to
the Buyer from time to time so long as the most recent purchase has been
completed. The share amounts in this Section 1(b) shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction.






--------------------------------------------------------------------------------



        (c) VWAP Purchases. Subject to the terms and conditions of this
Agreement, in addition to purchases of Purchase Shares as described in Section
1(b) above, with one Business Day’s prior written notice (as long as such notice
is delivered on or before 5:00 p.m. Eastern time on the Business Day immediately
preceding the VWAP Purchase Date), the Company shall also have the right but not
the obligation to direct the Buyer by the Company’s delivery to the Buyer of a
VWAP Purchase Notice from time to time, and the Buyer thereupon shall have the
obligation, to buy the VWAP Purchase Share Percentage of the trading volume of
the Common Stock on the VWAP Purchase Date up to the VWAP Purchase Share Volume
Maximum on the VWAP Purchase Date (each such purchase, a “VWAP Purchase”) at the
VWAP Purchase Price. The Company may deliver a VWAP Purchase Notice to the Buyer
on or before 5:00 p.m. Eastern time on a date on which the Company also
submitted a Purchase Notice for a Regular Purchase of at least 200,000 Purchase
Shares to the Buyer. The share amount in the prior sentence shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split, or other similar transaction. A VWAP
Purchase shall automatically be deemed completed at such time on the VWAP
Purchase Date that the Sale Price falls below the VWAP Minimum Price Threshold;
in such circumstance, the VWAP Purchase Amount shall be calculated using (i) the
VWAP Purchase Share Percentage of the aggregate shares traded on the Principal
Market for such portion of the VWAP Purchase Date prior to the time that the
Sale Price fell below the VWAP Minimum Price Threshold and (ii) a VWAP Purchase
Price calculated using the volume weighted average price of Common Stock sold
during such portion of the VWAP Purchase Date prior to the time that the Sale
Price fell below the VWAP Minimum Price Threshold. Each VWAP Purchase Notice
must be accompanied by instructions to the Company’s Transfer Agent to
immediately issue to the Buyer an amount of Common Stock equal to the VWAP
Purchase Share Estimate, a good faith estimate by the Company of the number of
Purchase Shares that the Buyer shall have the obligation to buy pursuant to the
VWAP Purchase Notice. In no event shall the Buyer, pursuant to any VWAP
Purchase, purchase a number of Purchase Shares that exceeds the VWAP Purchase
Share Estimate issued on the VWAP Purchase Date in connection with such VWAP
Purchase Notice; however, the Buyer will immediately return to the Company any
amount of Common Stock issued pursuant to the VWAP Purchase Share Estimate that
exceeds the number of Purchase Shares the Buyer actually purchases in connection
with such VWAP Purchase. Upon completion of each VWAP Purchase Date, the Buyer
shall submit to the Company a confirmation of the VWAP Purchase in form and
substance reasonably acceptable to the Company. The Company may deliver
additional VWAP Purchase Notices to the Buyer from time to time so long as the
most recent purchase has been completed.

(d) Payment for Purchase Shares. For each Regular Purchase, the Buyer shall pay
to the Company an amount equal to the Purchase Amount as full payment for such
Purchase Shares via wire transfer of immediately available funds on the same
Business Day that the Buyer receives such Purchase Shares. For each VWAP
Purchase, the Buyer shall pay to the Company an amount equal to the VWAP
Purchase Amount as full payment for such Purchase Shares via wire transfer of
immediately available funds on the second Business Day following the VWAP
Purchase Date. All payments made under this Agreement shall be made in lawful
money of the United States of America via wire transfer of immediately available
funds to such account as the Company may from time to time designate by written
notice in accordance with the provisions of this Agreement. Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Business Day, the same shall instead be due on the next succeeding day that is
a Business Day.

(e) Purchase Price Floor. The Company and the Buyer shall not effect any sales
under this Agreement on any Purchase Date where the Closing Sale Price is less
than the Floor Price. “Floor Price” means $0.25 per share of Common Stock, which
shall not be adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction.


-2-



--------------------------------------------------------------------------------



(f) Records of Purchases. The Buyer and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each purchase, or shall use such other method reasonably
satisfactory to the Buyer and the Company to reconcile the remaining Available
Amount.


(g) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Buyer made under this Agreement.


(h) Compliance with Principal Market Rules. Notwithstanding anything in this
Agreement to the contrary, and in addition to the limitations set forth in
Section 1(e), the total number of shares of Common Stock that may be issued
under this Agreement, including the Commitment Shares (as defined in Section
4(e) hereof), shall be limited to 6,457,635 shares of Common Stock (the
“Exchange Cap”), which equals 19.99% of the Company’s outstanding shares of
Common Stock as of the date hereof, unless stockholder approval is obtained to
issue more than such 19.99%. The Exchange Cap shall be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction. The foregoing limitation shall
not apply if stockholder approval has not been obtained and at any time the
Exchange Cap is reached and at all times thereafter the average price paid for
all shares of Common Stock issued under this Agreement is equal to or greater
than $0.6256 (the “Minimum Price”), a price equal to the lower of (1) the
Closing Sale Price immediately preceding the execution of this Agreement or (2)
the arithmetic average of the five (5) Closing Sale Prices for the Common Stock
immediately preceding the execution of this Agreement (in such circumstance, for
purposes of the Principal Market, the transaction contemplated hereby would not
be “below market” and the Exchange Cap would not apply). The Minimum Price shall
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction.
Notwithstanding the foregoing, the Company shall not be required or permitted to
issue, and the Buyer shall not be required to purchase, any shares of Common
Stock under this Agreement if such issuance would breach the Company's
obligations under the rules or regulations of the Principal Market. The Company
may, in its sole discretion, determine whether to obtain stockholder approval to
issue more than 19.99% of its outstanding shares of Common Stock hereunder if
such issuance would require stockholder approval under the rules or regulations
of the Principal Market.


(i)Beneficial Ownership Limitation. The Company shall not issue, and the Buyer
shall not purchase any shares of Common Stock under this Agreement, if such
shares proposed to be issued and sold, when aggregated with all other shares of
Common Stock then owned beneficially (as calculated pursuant to Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “1934 Act”) and Rule 13d-3
promulgated thereunder) by the Buyer and its affiliates would result in the
beneficial ownership by the Buyer and its affiliates of more than 19.99% of the
then issued and outstanding shares of Common Stock.


2. BUYER’S REPRESENTATIONS AND WARRANTIES.


The Buyer represents and warrants to the Company that as of the date hereof and
as of the Commencement Date:


(a) Investment Purpose. The Buyer is entering into this Agreement and acquiring
the Commitment Shares and the Purchase Shares (the Purchase Shares and the
Commitment Shares are
-3-



--------------------------------------------------------------------------------



collectively referred to herein as the “Securities”), for its own account for
investment only and not with a view towards, or for resale in connection with,
the public sale or distribution thereof; provided however, by making the
representations herein, the Buyer does not agree to hold any of the Securities
for any minimum or other specific term.

(b) Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D of the 1933 Act.


(c) [Intentionally Omitted.]


(d) Information. The Buyer has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities that have been reasonably requested by the
Buyer, including, without limitation, the SEC Documents (as defined in Section
3(f) hereof). The Buyer understands that its investment in the Securities
involves a high degree of risk. The Buyer (i) is able to bear the economic risk
of an investment in the Securities including a total loss, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the Securities and
(iii) has had an opportunity to ask questions of and receive answers from the
officers of the Company concerning the financial condition and business of the
Company and other matters related to an investment in the Securities. Neither
such inquiries nor any other due diligence investigations conducted by the Buyer
or its representatives shall modify, amend or affect the Buyer’s right to rely
on the Company’s representations and warranties contained in Section 3 below.
The Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Securities.


(e) No Governmental Review. The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(f) [Intentionally Omitted.]


(g) Organization. The Buyer is a limited liability company duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
is organized, and has the requisite organizational power and authority to own
its properties and to carry on its business as now being conducted.


(h) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and is a valid and binding
agreement of the Buyer enforceable against the Buyer in accordance with its
terms, subject as to enforceability to (i) general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy underlying any
law, rule or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation. The
execution and delivery of the Transaction Documents (as defined in Section 3(b)
hereof) by the Buyer and the consummation by it of the transactions contemplated
hereby and thereby do not conflict with the Buyer’s certificate of organization
or operating agreement or similar documents, and do not require further consent
or authorization by the Buyer, its managers or its members.


-4-



--------------------------------------------------------------------------------



(i) Residency. The Buyer is a resident of the State of Illinois.


(j) No Prior Short Selling. The Buyer represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Buyer, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the 1934 Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.


3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants to the Buyer that as of the date hereof and
as of the Commencement Date:


(a) Organization and Qualification. The Company and its “Subsidiaries” (which
for purposes of this Agreement means any entity in which the Company, directly
or indirectly, owns more than 50% of the voting stock or capital stock or other
similar equity interests) are corporations or limited liability companies duly
organized and validly existing in good standing under the laws of the
jurisdiction in which they are incorporated or organized, and have the requisite
corporate or organizational power and authority to own their properties and to
carry on their business as now being conducted. Each of the Company and its
Subsidiaries is duly qualified as a foreign corporation or limited liability
company to do business and is in good standing in every jurisdiction in which
its ownership of property or the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing could not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on any of: (i) the business, properties,
assets, operations, results of operations or financial condition of the Company
and its Subsidiaries, if any, taken as a whole, or (ii) the authority or ability
of the Company to perform its obligations under the Transaction Documents. The
Company has no material Subsidiaries except as set forth on Schedule 3(a).


(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and each of the other
agreements entered into by the parties on the Commencement Date and attached
hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company’s Board of
Directors or duly authorized committee thereof, do not conflict with the
Company’s Certificate of Incorporation or Bylaws (as defined below), and do not
require further consent or authorization by the Company, its Board of Directors,
except as set forth in this Agreement, or its stockholders (other than as
contemplated by Section 1(h) hereof), (iii) this Agreement has been, and each
other Transaction Document shall be on the Commencement Date, duly executed and
delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by (y) general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the
-5-



--------------------------------------------------------------------------------



enforcement of creditors' rights and remedies and (z) public policy underlying
any law, rule or regulation (including any federal or state securities law, rule
or regulation) with regards to indemnification, contribution or exculpation. The
Board of Directors of the Company or duly authorized committee thereof has
approved the resolutions (the “Signing Resolutions”) substantially in the form
as set forth as Exhibit B attached hereto to authorize this Agreement and the
transactions contemplated hereby. The Signing Resolutions are valid, in full
force and effect and have not been modified or supplemented in any material
respect. The Company has delivered to the Buyer a true and correct copy of the
Signing Resolutions as approved by the Board of Directors of the Company or an
appropriate Board committee.


(c) Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of 100,000,000 shares of Common Stock, par value $0.01, of
which as of the date hereof, 32,304,332 shares are issued and outstanding, zero
shares are held as treasury shares, 1,641,884 shares are reserved for future
issuance pursuant to the Company’s equity incentive plans, of which
approximately 1,641,884 shares remain available for future option grants or
stock awards, 622,346 shares are reserved for future issuance pursuant to the
Company’s employee stock purchase plan, of which approximately 622,346 shares
remain available for future issuance, and 46,522 shares are issuable and
reserved for issuance pursuant to securities (other than stock options or equity
based awards issued pursuant to the Company’s stock incentive plans) exercisable
or exchangeable for, or convertible into, shares of Common Stock. All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and non-assessable. Except as disclosed in Schedule 3(c), (i) no
shares of the Company’s capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities of the Company or any of
its Subsidiaries, (iii) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no material agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except the
Registration Rights Agreement), (v) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished or made available to the
Buyer true and correct copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”).


(d) Issuance of Securities. The Commitment Shares and the Initial Purchase
Shares have been duly authorized and, upon issuance in accordance with the terms
hereof, the Commitment Shares and the Initial Purchase Shares shall be (i)
validly issued, fully paid and non-assessable and (ii) free from all taxes,
liens and charges with respect to the issuance thereof. Upon issuance and
payment therefore in accordance with the terms and conditions of this Agreement,
the Purchase Shares shall be validly
-6-



--------------------------------------------------------------------------------



issued, fully paid and non-assessable and free from all taxes, liens and charges
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.


(e) No Conflicts. Except as disclosed in Schedule 3(e), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (including,
without limitation, the reservation for issuance and issuance of the Purchase
Shares) will not (i) result in a violation of the Certificate of Incorporation,
any Certificate of Designations, Preferences and Rights of any outstanding
series of preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or
result, to the Company’s knowledge, in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which could not reasonably be expected to result
in a Material Adverse Effect. Except as disclosed in Schedule 3(e), neither the
Company nor its Subsidiaries is in violation of any term of or in default under
its Certificate of Incorporation, any Certificate of Designation, Preferences
and Rights of any outstanding series of preferred stock of the Company or Bylaws
or their organizational charter or bylaws, respectively. Except as disclosed in
Schedule 3(e), neither the Company nor any of its Subsidiaries is in violation
of any term of or is in default under any material contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or its Subsidiaries,
except for possible violations, defaults, terminations or amendments that would
not reasonably be expected to have a Material Adverse Effect. The business of
the Company and its Subsidiaries is not being conducted, and shall not be
conducted, in violation of any law, ordinance, or regulation of any governmental
entity, except for possible violations, the sanctions for which either
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. Except as specifically contemplated by this Agreement
or the Registration Rights Agreement (as defined below), the reporting
obligations under the 1934 Act, or as required under the 1933 Act or applicable
state securities laws or the filing of a Listing of Additional Shares
Notification Form with the Principal Market, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof. Except as disclosed in Schedule 3(e) and for
reporting obligations under the 1934 Act, all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be obtained or effected on or prior to the
Commencement Date. Except as disclosed in Schedule 3(e), the Company is not
subject to any notices or actions from or to the Principal Market other than
routine matters incident to listing on the Principal Market and not involving a
violation of the rules of the Principal Market. Except as disclosed in Schedule
3(e), to the Company’s knowledge, the Principal Market has not commenced any
delisting proceedings against the Company.


(f) SEC Documents; Financial Statements. Except as disclosed in Schedule 3(f),
since September 30, 2018, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements
and schedules thereto and documents incorporated by reference therein being
hereinafter
-7-



--------------------------------------------------------------------------------



referred to as the “SEC Documents”). As of their respective dates (except as
they have been correctly amended), the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC (except as they may have
been properly amended), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates (except as they
have been properly amended), the financial statements of the Company included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except as disclosed
in Schedule 3(f) or routine correspondence, such as comment letters and notices
of effectiveness in connection with previously filed registration statements or
periodic reports publicly available on EDGAR, to the Company’s knowledge, the
Company or any of its Subsidiaries are not on the date hereof the subject of any
inquiry, investigation or action by the SEC.


(g) Absence of Certain Changes. Except as disclosed in Schedule 3(g), since
September 30, 2019, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries taken as a whole. For purposes of this Agreement,
neither a decrease in cash or cash equivalents or in the market price of the
Common Stock nor losses incurred in the ordinary course of the Company’s
business shall be deemed or considered a material adverse change. The Company
has not taken any steps, and does not currently expect to take any steps, to
seek protection pursuant to any Bankruptcy Law nor does the Company or any of
its Subsidiaries have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy or insolvency proceedings. The Company
is financially solvent and is generally able to pay its debts as they become
due.


(h) Absence of Litigation. Except as disclosed in Schedule 3(h), to the
Company’s knowledge, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against the Company, the Common Stock or
any of the Company’s Subsidiaries or any of the Company’s or the Company’s
Subsidiaries’ officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect (each, an “Action”). A
description of each such Action, if any, is set forth in Schedule 3(h).


(i) Acknowledgment Regarding Buyer’s Status. The Company acknowledges and agrees
that the Buyer is acting solely in the capacity of arm’s length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby. The Company further acknowledges that the Buyer is not acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby and any advice given by the Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to the Buyer’s purchase of
the Securities. The Company further represents to the Buyer that the
-8-



--------------------------------------------------------------------------------



Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives and
advisors.


(j) Intellectual Property Rights. To the Company’s knowledge, the Company and
its Subsidiaries own or possess adequate rights or licenses to use all material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights (collectively, “Intellectual Property”) necessary to conduct their
respective businesses as now conducted, except as set forth in Schedule 3(j) or
to the extent that the failure to own, possess, license or otherwise hold
adequate rights to use Intellectual Property would not, individually or in the
aggregate, have a Material Adverse Effect. Except as disclosed in Schedule 3(j),
to the Company’s knowledge, none of the Company’s active and registered
Intellectual Property have expired or terminated, or, by the terms and
conditions thereof, will expire or terminate within two years from the date of
this Agreement, except as would not reasonably be expected to have a Material
Adverse Effect. The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any Intellectual Property
of others and, except as set forth on Schedule 3(j), there is no claim, action
or proceeding being made or brought against, or to the Company’s knowledge,
being threatened against, the Company or its Subsidiaries regarding Intellectual
Property, which could reasonably be expected to have a Material Adverse Effect.


(k) Environmental Laws. To the Company’s knowledge, the Company and its
Subsidiaries (i) are in material compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety or the environment and with respect to hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all material permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) are in material compliance with all terms and conditions of any such
permit, license or approval, except where, in each of the three foregoing
clauses, the failure to so comply or receive such approvals could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.


(l) Title. The Company and its Subsidiaries have good and marketable title to
all personal property owned by them that is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in Schedule 3(l) or such
as do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company and any of
its Subsidiaries or could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Any real property and facilities held
under lease by the Company and any of its Subsidiaries, to the Company’s
knowledge, are held by them under valid, subsisting and enforceable leases with
such exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
Subsidiaries.


(m) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be reasonable and customary in
the businesses in which the Company and its Subsidiaries are engaged. To the
Company’s knowledge, since January 1, 2017, neither the Company nor any such
Subsidiary has been refused any insurance coverage sought or applied for and
neither the Company nor any such Subsidiary, to the Company’s knowledge, will be
unable to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar
-9-



--------------------------------------------------------------------------------



insurers as may be necessary to continue its business at a cost that would not
reasonably be expected to have a Material Adverse Effect.


(n) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses as currently conducted, except when the failure to so possess such
certificates, authorizations or permits could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and neither
the Company nor any such Subsidiary has received any written notice of
proceedings relating to the revocation or modification of any such material
certificate, authorization or permit.


(o) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books reserves reasonably adequate for the payment of all unpaid and
unreported taxes or filed valid extensions) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books reserves reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply. To the Company’s knowledge,
there are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction.


(p) Transactions With Affiliates. Except as set forth on Schedule 3(p), and
other than (i) the grant or exercise of stock options or any other equity
securities offered pursuant to duly adopted stock or incentive compensation
plans as disclosed on Schedule 3(c) and (ii) employment or indemnification
agreements approved by the Board of Directors of the Company, none of the
officers, directors or employees of the Company is on the date hereof a party to
any transaction with the Company or any of its Subsidiaries (other than for
services as employees, officers and directors and reimbursement for expenses
incurred on behalf of the Company), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a material interest or is an
officer, director, trustee or general partner.


(q) Application of Takeover Protections. The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation, other than Section 203 of the
Delaware General Corporation Law, which is or could become applicable to the
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and the Buyer’s
ownership of the Securities.


(r) Registration Statement. The Shelf Registration Statement (as defined in
Section 4(a) hereof) has been declared effective by the SEC, and no stop order
has been issued or is pending or, to the knowledge of the Company, threatened by
the SEC with respect thereto. As of the date hereof, the Company has a dollar
amount of securities registered and unsold under the Shelf Registration
-10-



--------------------------------------------------------------------------------



Statement, which is not less than the sum of (i) the Available Amount and (ii)
the market value of the Commitment Shares on the date hereof.


4. COVENANTS.


(a) Filing of Form 8-K and Prospectus Supplement. The Company agrees that it
shall, within the time required under the 1934 Act, file a Current Report on
Form 8-K disclosing this Agreement and the transaction contemplated hereby. The
Company shall file within two (2) Business Days from the date hereof a
prospectus supplement to the Company’s existing shelf registration statement on
Form S-3 (File No. 333-217084, the “Shelf Registration Statement”) covering the
sale of the Commitment Shares and Purchase Shares (the “Prospectus Supplement”)
in accordance with the terms of the Registration Rights Agreement between the
Company and the Buyer, dated as of the date hereof (the “Registration Rights
Agreement”). The Company shall use its reasonable best efforts to keep the Shelf
Registration Statement and any New Registration Statement (as defined in the
Registration Rights Agreement) effective pursuant to Rule 415 promulgated under
the 1933 Act and available for sales of all Securities to the Buyer until such
time as (i) it no longer qualifies to make sales under the Shelf Registration
Statement (which shall be understood to include the inability of the Company to
immediately register sales of Securities to the Buyer under the Shelf
Registration Statement or any New Registration Statement pursuant to General
Instruction I.B.6 of Form S-3), (ii) the date on which all the Securities have
been sold under this Agreement and no Available Amount remains thereunder, or
(iii) this Agreement has been terminated. The Shelf Registration Statement
(including any amendments or supplements thereto and prospectuses or prospectus
supplements, including the Prospectus Supplement, contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading.


(b) Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the initial sale
of the Securities to the Buyer under this Agreement and (ii) any subsequent sale
of the Securities by the Buyer, in each case, under applicable securities or
“Blue Sky” laws of the states of the United States in such states as is
reasonably requested by the Buyer from time to time, and shall provide evidence
of any such action so taken to the Buyer at its written request; provided,
however, that the Company shall not be obligated to file any general consent to
service of process or to qualify as a foreign corporation or as a dealer in
securities in any jurisdiction in which it is not so qualified or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject.


(c) Listing. The Company shall promptly secure the listing of all of the
Securities upon each national securities exchange and automated quotation system
that requires an application by the Company for listing, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain such listing, so long as any other shares of Common Stock
shall be so listed. The Company shall use its reasonable best efforts to
maintain the Common Stock’s listing on the Principal Market in accordance with
the requirements of the Registration Rights Agreement. Neither the Company nor
any of its Subsidiaries shall take any action that would be reasonably expected
to result in the delisting or suspension of the Common Stock on the Principal
Market, unless the Common Stock is immediately thereafter traded on the New York
Stock Exchange, the NYSE American, the Nasdaq Global Select Market, the Nasdaq
Global Market, or the Nasdaq Capital Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section.



-11-



--------------------------------------------------------------------------------



(d) Limitation on Short Sales and Hedging Transactions. The Buyer agrees that
beginning on the date of this Agreement and ending on the date of termination of
this Agreement as provided in Section 11(k), the Buyer and its agents,
representatives and affiliates shall not in any manner whatsoever enter into or
effect, directly or indirectly, any (i) “short sale” (as such term is defined in
Section 242.200 of Regulation SHO of the 1934 Act) of the Common Stock or (ii)
hedging transaction, which establishes a net short position with respect to the
Common Stock.


(e) Issuance of Commitment Shares and Initial Purchase Shares. In connection
with the Commencement, the Company shall issue to the Buyer as consideration for
the Buyer entering into this Agreement 959,079 shares of Common Stock (the
“Commitment Shares”) and, pursuant to Section 1(a), the Buyer shall purchase the
Initial Purchase Shares. The Commitment Shares and Initial Purchase Shares shall
be issued without any restrictive legend whatsoever or prior sale requirement.


(f) Due Diligence. The Buyer shall have the right, from time to time as the
Buyer may reasonably request, to perform reasonable due diligence on the Company
during normal business hours and subject to reasonable prior notice to the
Company. The Company and its officers and employees shall provide information
and reasonably cooperate with the Buyer in connection with any reasonable
request by the Buyer related to the Buyer’s due diligence of the Company,
including, but not limited to, any such request made by the Buyer in connection
with (i) the filing of the prospectus supplement described in Section 4(a)
hereof and (ii) the Commencement; provided, however, that at no time is the
Company required to disclose material nonpublic information to the Buyer or
breach any obligation of confidentiality or non-disclosure to a third party or
make any disclosure that could cause a waiver of attorney-client privilege.
Except as may be required by law, court order or governmental authority, each
party hereto agrees not to disclose any Confidential Information of the other
party to any third party and shall not use the Confidential Information of such
other party for any purpose other than in connection with, or in furtherance of,
the transactions contemplated hereby; provided, that to the extent such
disclosure is required by law, court order or governmental authority, the
receiving party shall provide the disclosing party with reasonable prior written
notice of such disclosure and make a reasonable effort to assist the disclosing
party in obtaining a protective order preventing or limiting the disclosure
and/or requiring that the Confidential Information so disclosed be used only for
the purposes for which the law, court order or governmental authority requires.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party.


(g) [Intentionally omitted.]


5. TRANSFER AGENT INSTRUCTIONS.


All of the Purchase Shares to be issued under this Agreement shall be issued
without any restrictive legend unless the Buyer expressly consents otherwise.
The Company shall issue irrevocable instructions to the Transfer Agent, and any
subsequent transfer agent, to issue Common Stock in the name of the Buyer for
the Purchase Shares (the “Irrevocable Transfer Agent Instructions”). The Company
warrants to the Buyer that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 5, will be given by the Company
to the Transfer Agent with respect to the Purchase Shares and that the
Commitment Shares, Initial Purchase Shares and the Purchase Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the Registration Rights Agreement.


-12-



--------------------------------------------------------------------------------



6. CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE
        SALES OF SHARES OF COMMON STOCK UNDER THIS AGREEMENT.


The right of the Company hereunder to commence sales of the Purchase Shares is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales of Purchase
Shares):


(a) The Buyer shall have executed each of the Transaction Documents and
delivered the same to the Company;


(b) The representations and warranties of the Buyer shall be true and correct as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
in all material respects as of such specific date) and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants
and agreements required by this Agreement to be performed, satisfied or complied
with by the Buyer at or prior to the Commencement Date; and


(c) The Prospectus Supplement shall have been delivered to the Buyer and no stop
order with respect to the registration statement covering the sale of shares to
the Buyer shall be pending or threatened by the SEC.


7. CONDITIONS TO THE BUYER’S OBLIGATION TO MAKE PURCHASES OF SHARES OF COMMON
STOCK.


The obligation of the Buyer to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales of Purchase Shares)
and once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions after the Commencement has
occurred:


(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Buyer;


        (b) [Intentionally Omitted.];


(c) The Common Stock shall be authorized for quotation on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, other than a general halt in
trading in the Common Stock by the Principal Market under halt codes indicating
pending or released material news, and the Securities shall be approved for
listing upon the Principal Market;


(d) The Buyer shall have received the opinion of the Company’s legal counsel
dated as of the Commencement Date in customary form and substance;


(e) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 3 above, in
which case, such representations and warranties shall be
-13-



--------------------------------------------------------------------------------



true and correct without further qualification) as of the date of this Agreement
and as of the Commencement Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct in all material respects as of such specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date. The Buyer shall have received a certificate, executed
by the CEO, President or CFO of the Company, dated as of the Commencement Date,
to the foregoing effect in the form attached hereto as Exhibit A;


(f) The Board of Directors of the Company or a duly authorized committee thereof
shall have adopted resolutions substantially in the form attached hereto as
Exhibit B which shall be in full force and effect without any amendment or
supplement thereto as of the Commencement Date;


(g) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting future
purchases of Purchase Shares hereunder, 6,457,635 shares of Common Stock;


(h) The Irrevocable Transfer Agent Instructions, in form acceptable to the Buyer
shall have been signed by the Company and the Buyer and shall have been
delivered to the Transfer Agent;


(i) The Company shall have delivered to the Buyer a certificate evidencing the
incorporation and good standing of the Company in the State of Delaware issued
by the Secretary of State of the State of Delaware as of a date within ten (10)
Business Days of the Commencement Date;


(j) [Intentionally Omitted.];


(k) The Company shall have delivered to the Buyer a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit C;


(l) The Shelf Registration Statement shall have been declared effective under
the 1933 Act by the SEC and no stop order with respect thereto shall be pending
or threatened by the SEC. The Company shall have prepared and delivered to the
Buyer a final and complete form of prospectus supplement, dated and current as
of the Commencement Date, to be used in connection with any issuances of any
Commitment Shares, Initial Purchase Shares or any Purchase Shares to the Buyer,
and to be filed by the Company within one (1) Business Day after the
Commencement Date pursuant to Rule 424(b). The Company shall have made all
filings under all applicable federal and state securities laws necessary to
consummate the issuance of the Commitment Shares and the Purchase Shares
pursuant to this Agreement in compliance with such laws;


(m) No Event of Default has occurred and is continuing, or any event which,
after notice and/or lapse of time, would become an Event of Default has
occurred;


(n) On or prior to the Commencement Date, the Company shall take all necessary
action, if any, and such actions as reasonably requested by the Buyer, in order
to render inapplicable any control share acquisition, business combination,
stockholder rights plan or poison pill (including any distribution under a
rights agreement) or other similar anti-takeover provision under the Certificate
of Incorporation or the laws of the state of its incorporation, other than
Section 203 of the Delaware General Corporation
-14-



--------------------------------------------------------------------------------



Law, that is or could become applicable to the Buyer as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company's issuance of the Securities and the Buyer's ownership of the
Securities; and


(o) The Company shall have provided the Buyer with the information reasonably
requested by the Buyer in connection with its due diligence requests made prior
to, or in connection with, the Commencement, in accordance with the terms of
Section 4(f) hereof.


8. INDEMNIFICATION.


In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, members, officers, directors, and employees, and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
third party actions, causes of action, suits, claims, losses, costs, penalties,
fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, or (c) any cause of
action, suit or claim brought or made against such Indemnitee and arising out of
or resulting from the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, other than with respect to Indemnified
Liabilities which directly and primarily result from (A) a breach of any of the
Buyer’s representations and warranties, covenants or agreements contained in
this Agreement, or (B) the gross negligence, bad faith or willful misconduct of
the Buyer or any other Indemnitee. To the extent that the foregoing undertaking
by the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.


9. EVENTS OF DEFAULT.


An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:


(a) during any period in which the effectiveness of any registration statement
is required to be maintained pursuant to the terms of the Registration Rights
Agreement, the effectiveness of such registration statement lapses for any
reason (including, without limitation, the issuance of a stop order) or is
unavailable to the Company for the sale of all of the Registrable Securities (as
defined in the Registration Rights Agreement) to the Buyer in accordance with
the terms of the Registration Rights Agreement, and such lapse or unavailability
continues for a period of ten (10) consecutive Business Days or for more than an
aggregate of thirty (30) Business Days in any 365-day period, which is not in
connection with a post-effective amendment to any such registration statement or
the filing of a new registration statement; provided, however, that in
connection with any post-effective amendment to
-15-



--------------------------------------------------------------------------------



such registration statement or filing of a new registration statement that is
required to be declared effective by the SEC, such lapse or unavailability may
continue for a period of no more than thirty (30) consecutive Business Days,
which such period shall be extended for an additional thirty (30) Business Days
if the Company receives a comment letter from the SEC in connection therewith;


(b) the suspension from trading or failure of the Common Stock to be listed on a
Principal Market for a period of three (3) consecutive Business Days;


(c) the delisting of the Common Stock from the Principal Market, and the Common
Stock is not immediately thereafter trading on the New York Stock Exchange, the
NYSE American, the Nasdaq Global Select Market, the Nasdaq Global Market, or the
Nasdaq Capital Market;


        (d) the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Buyer within five (5) Business Days after the applicable Purchase
Date that the Buyer is entitled to receive;


(e) the Company’s breach of any representation or warranty (as of the dates
made), covenant or other term or condition under any Transaction Document if
such breach could reasonably be expected to have a Material Adverse Effect and
except, in the case of a breach of a covenant which is reasonably curable, only
if such breach continues uncured for a period of at least five (5) Business
Days;


(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;


(g) if the Company pursuant to or within the meaning of any Bankruptcy Law; (A)
commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or (E) becomes insolvent;


(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary; or


(i) if at any time after the Commencement Date, the Exchange Cap is reached
unless and until stockholder approval has been obtained pursuant to Section 1(h)
hereof. The Exchange Cap shall be deemed to be reached at such time if, upon
submission of a Purchase Notice or VWAP Purchase Notice under this Agreement,
the issuance of such shares of Common Stock would exceed the number of shares of
Common Stock which the Company may issue under this Agreement without breaching
the Company’s obligations under the rules or regulations of the Principal
Market.


In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Closing Sale Price is below the
Floor Price, the Company may not require and the Buyer shall not be obligated to
purchase any shares of Common Stock under this Agreement. If pursuant to or
within the meaning of any Bankruptcy Law, the Company commences a voluntary case
or any Person commences a proceeding against the Company, a Custodian is
appointed for the Company or for all or substantially all of its property, or
the Company makes a general
-16-



--------------------------------------------------------------------------------



assignment for the benefit of its creditors, (any of which would be an Event of
Default as described in Sections 9(f), 9(g) and 9(h) hereof) this Agreement
shall automatically terminate without any liability or payment to the Company
without further action or notice by any Person. No such termination of this
Agreement under Section 11(k)(i) shall affect the Company’s or the Buyer’s
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.


10. CERTAIN DEFINED TERMS.


For purposes of this Agreement, the following terms shall have the following
meanings:


(a) “1933 Act” means the Securities Act of 1933, as amended.


(b) “Available Amount” means initially Twenty Million Dollars ($20,000,000) in
the aggregate which amount shall be reduced by the Purchase Amount (including
the Initial Purchase) each time the Buyer purchases shares of Common Stock
pursuant to Section 1 hereof including the purchase of the Initial Purchase
Shares under Section 1(a) hereof.


        (c) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal
or state law for the relief of debtors.


(d) “Business Day” means any day on which the Principal Market is open for
trading during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.


(e) “Closing Sale Price” means the last closing trade price for the Common Stock
on the Principal Market as reported by the Principal Market.


        (f) “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, protocols, development plans, commercialization plans,
compounds, formulations, preclinical study and clinical trial results, plant and
equipment), which is designated as "Confidential," "Proprietary" or some similar
designation. Information communicated orally shall be considered Confidential
Information if such information is expressly identified as Confidential
Information at the time of such initial disclosure and confirmed in writing as
being Confidential Information within ten (10) Business Days after the initial
disclosure. Confidential Information may also include information disclosed to a
disclosing party by third parties. Confidential Information shall not, however,
include any information which (i) was publicly known and made generally
available in the public domain prior to the time of disclosure by the disclosing
party; (ii) becomes publicly known and made generally available after disclosure
by the disclosing party to the receiving party through no action or inaction of
the receiving party or its affiliates; (iii) is already in the possession of the
receiving party at the time of disclosure by the disclosing party as shown by
the receiving party’s files and records immediately prior to the time of
disclosure; (iv) is obtained by the receiving party from a third party without a
breach of such third party’s obligations of confidentiality; or (v) is
independently developed by the receiving party without use of or reference to
the disclosing party’s Confidential Information, as shown by documents and other
competent evidence in the receiving party’s possession.



-17-



--------------------------------------------------------------------------------



(g) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.


(h) “Maturity Date” means the date that is thirty (30) months from the
Commencement Date.
        
(i) “Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.


(j) “Principal Market” means the Nasdaq Capital Market; provided however, that
in the event the Company’s Common Stock is ever listed or traded on the New York
Stock Exchange, the NYSE American, the Nasdaq Global Select Market, the Nasdaq
Global Market, or the Nasdaq Capital Market, then the “Principal Market” shall
mean such other market or exchange on which the Company’s Common Stock is then
listed or traded.


(k) “Purchase Amount” means, with respect to any particular purchase made
hereunder, the portion of the Available Amount to be purchased by the Buyer
pursuant to Section 1 hereof as set forth in a valid Purchase Notice or VWAP
Purchase Notice which the Company delivers to the Buyer.


(l) “Purchase Date” means, with respect to any Regular Purchase made hereunder,
the Business Day of receipt by the Buyer of a valid Purchase Notice that the
Buyer is to buy Purchase Shares pursuant to Section 1(b) hereof.


        (m)  “Purchase Notice” shall mean an irrevocable written notice from the
Company to the Buyer directing the Buyer to buy Purchase Shares pursuant to
Section 1(b) hereof as specified by the Company therein at the applicable
Purchase Price on the Purchase Date.


(n)  “Purchase Price” means the lesser of (i) the lowest Sale Price of the
Common Stock on the Purchase Date or (ii) the arithmetic average of the three
(3) lowest Closing Sale Prices for the Common Stock during the ten (10)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).


(o) “Sale Price” means any trade price for the shares of Common Stock on the
Principal Market during normal trading hours, as reported by the Principal
Market.


(p) “SEC” means the U.S. Securities and Exchange Commission.


(q) “Transfer Agent” means the transfer agent of the Company as set forth in
Section 11(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock.


(r) “VWAP Minimum Price Threshold” means, with respect to any particular VWAP
Purchase Notice, the Sale Price on the VWAP Purchase Date equal to the greater
of (i) 80% of the Closing Sale Price on the Business Day immediately preceding
the VWAP Purchase Date or (ii) such higher price as set forth by the Company in
the VWAP Purchase Notice.



-18-



--------------------------------------------------------------------------------



(s) “VWAP Purchase Amount” means, with respect to any particular VWAP Purchase
Notice, the portion of the Available Amount to be purchased by the Buyer
pursuant to Section 1(c) hereof pursuant to a valid VWAP Purchase Notice which
requires the Buyer to buy the VWAP Purchase Share Percentage of the aggregate
shares traded on the Principal Market during normal trading hours on the VWAP
Purchase Date up to the VWAP Purchase Share Volume Maximum, subject to the VWAP
Minimum Price Threshold.


(t) “VWAP Purchase Date” means, with respect to any VWAP Purchase made
hereunder, the Business Day following the receipt by the Buyer of a valid VWAP
Purchase Notice that the Buyer is to buy Purchase Shares pursuant to Section
1(c) hereof.


(u) “VWAP Purchase Notice” shall mean an irrevocable written notice from the
Company to the Buyer directing the Buyer to buy Purchase Shares on the VWAP
Purchase Date pursuant to Section 1(c) hereof as specified by the Company
therein at the applicable VWAP Purchase Price with the applicable VWAP Purchase
Share Percentage specified therein.


(v) “VWAP Purchase Share Percentage” means, with respect to any particular VWAP
Purchase Notice pursuant to Section 1(c) hereof, the percentage set forth in the
VWAP Purchase Notice which the Buyer will be required to buy as a specified
percentage of the aggregate shares traded on the Principal Market during normal
trading hours up to the VWAP Purchase Share Volume Maximum on the VWAP Purchase
Date subject to Section 1(c) hereof but in no event shall this percentage exceed
thirty percent (30%) of such VWAP Purchase Date’s share trading volume of the
Common Stock on the Principal Market during normal trading hours.


(w)  “VWAP Purchase Price” means the lesser of (i) the Closing Sale Price on the
VWAP Purchase Date; or (ii) ninety-seven percent (97%) of volume weighted
average price for the Common Stock traded on the Principal Market during normal
trading hours on (A) the VWAP Purchase Date if the aggregate shares traded on
the Principal Market on the VWAP Purchase Date have not exceeded the VWAP
Purchase Share Volume Maximum and the Sale Price of Common Stock has not fallen
below the VWAP Minimum Price Threshold (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction), or (B) the portion of the VWAP Purchase
Date until such time as the sooner to occur of (1) the time at which the
aggregate shares traded on the Principal Market has exceeded the VWAP Purchase
Share Volume Maximum, or (2) the time at which the Sale Price of Common Stock
falls below the VWAP Minimum Price Threshold (to be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction).


(x)  “VWAP Purchase Share Estimate” means the number of shares of Common Stock
that the Company has in its sole discretion irrevocably instructed its Transfer
Agent to issue to the Buyer via the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program in connection with a VWAP Purchase Notice
pursuant to Section 1(c) hereof and issued to the Buyer’s or its designee’s
balance account with DTC through its Deposit Withdrawal At Custodian (DWAC)
system on the VWAP Purchase Date (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).


(y)  “VWAP Purchase Share Volume Maximum” means a number of shares of Common
Stock traded on the Principal Market during normal trading hours on the VWAP
Purchase Date equal to: (i) the VWAP Purchase Share Estimate, divided by (ii)
the VWAP Purchase Share Percentage (to be
-19-



--------------------------------------------------------------------------------



appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).


11. MISCELLANEOUS.


(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Chicago, for the
adjudication of any dispute hereunder or under the other Transaction Documents
or in connection herewith or therewith, or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.


(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or PDF (or other electronic
reproduction) signature.


(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.


(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e) Entire Agreement. This Agreement and the Registration Rights Agreement
supersede all other prior oral or written agreements between the Buyer, the
Company, their affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement, the other Transaction Documents
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. Each of the Company and the Buyer acknowledges and
-20-



--------------------------------------------------------------------------------



agrees that it has not relied on, in any manner whatsoever, any representations
or statements, written or oral, other than as expressly set forth in this
Agreement.


(f) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) upon receipt, when sent by electronic message (provided the recipient
responds to the message and confirmation of both electronic messages are kept on
file by the sending party); or (iv) one (1) Business Day after timely deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:


If to the Company:


Miragen Therapeutics, Inc.
6200 Lookout Road
Boulder, CO 80301
Telephone: 720-407-4600
Facsimile: 303-531-5094
Attention:  Jason Leverone
Email:  jleverone@miragen.com


With a copy (which shall not constitute notice) to:


Cooley LLP
380 Interlocken Crescent, Suite 900
Broomfield, CO 80021-8023
Telephone:  720-566-4000
Facsimile: 720-566-4099
Attention: Brent D. Fassett
Email:  bfassett@cooley.com


If to the Buyer:


Aspire Capital Fund, LLC
155 North Wacker Drive, Suite 1600
Chicago, IL 60606
Telephone: 312-658-0400
Facsimile: 312-658-4005
Attention: Steven G. Martin
Email:  smartin@aspirecapital.com


With a copy to (which shall not constitute delivery to the Buyer):


Morrison & Foerster LLP
2000 Pennsylvania Avenue, NW, Suite 6000
Washington, DC 20006

-21-



--------------------------------------------------------------------------------



Telephone: 202-778-1611
Facsimile: 202-887-0763
Attention: Martin P. Dunn, Esq.
         Email:  mdunn@mofo.com


If to the Transfer Agent:


VStock Transfer, LLC
18 Lafayette Place
Woodmere, NY 11598
Telephone:  212-828-8436 (Ext. 108)
Facsimile:  646-536-3179
Attention:  Ariel Luna
Email:  DWAC@vstocktransfer.com


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party at least one (1) Business Day prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number, (C) electronically generated by the sender’s
electronic mail containing the time, date and recipient email address or (D)
provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively.


(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer, including by merger or
consolidation; provided, however, that any transaction, whether by merger,
reorganization, restructuring, consolidation, financing or otherwise, whereby
the Company remains the surviving entity immediately after such transaction
shall not be deemed a succession or assignment. The Buyer may not assign its
rights or obligations under this Agreement.


(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.


(i) Publicity. The Buyer shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Buyer, its purchases
hereunder or any aspect of this Agreement or the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release or other public disclosure
(including any filings with the SEC) with respect to such transactions as is
required by applicable law and regulations so long as the Company and its
counsel consult with the Buyer in connection with any such press release or
other public disclosure at least one (1) Business Day prior to its release;
provided, however, that the Company’s obligations pursuant to this Section 11(i)
shall not apply if the material provisions of such press release, SEC filing, or
other public disclosure previously has been publicly disclosed by the Company in
accordance with this Section 11(i). The Buyer must be provided with a copy
thereof at least one (1) Business Day prior to any release or use by the Company
thereof.


-22-



--------------------------------------------------------------------------------



(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


(k) Termination. This Agreement may be terminated only as follows:


(i) By the Buyer any time an Event of Default exists without any liability or
payment to the Company. However, if pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for the Company or for
all or substantially all of its property, or the Company makes a general
assignment for the benefit of its creditors, (any of which would be an Event of
Default as described in Sections 9(f), 9(g) and 9(h) hereof) this Agreement
shall automatically terminate without any liability or payment to the Company
without further action or notice by any Person. No such termination of this
Agreement under this Section 11(k)(i) shall affect the Company’s or the Buyer’s
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.


(ii) In the event that the Commencement shall not have occurred the Company
shall have the option to terminate this Agreement for any reason or for no
reason without any liability whatsoever of either party to the other party under
this Agreement.


(iii) In the event that the Commencement shall not have occurred within ten (10)
Business Days of the date of this Agreement, due to the failure to satisfy any
of the conditions set forth in Sections 6 and 7 above with respect to the
Commencement, either party shall have the option to terminate this Agreement at
the close of business on such date or thereafter without liability of either
party to any other party; provided, however, that the right to terminate this
Agreement under this Section 11(k)(iii) shall not be available to either party
if such failure to satisfy any of the conditions set forth in Sections 6 and 7
is the result of a breach of this Agreement by such party or the failure of any
representation or warranty of such party included in this Agreement to be true
and correct in all material respects.


(iv)  At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Buyer electing to terminate this
Agreement without any liability whatsoever of either party to the other party
under this Agreement. The Company Termination Notice shall not be effective
until one (1) Business Day after it has been received by the Buyer.


(v) This Agreement shall automatically terminate on the date that the Company
sells and the Buyer purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement.


(vi) If by the Maturity Date for any reason or for no reason the full Available
Amount under this Agreement has not been purchased as provided for in Section 1
of this Agreement,
-23-



--------------------------------------------------------------------------------



this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement.


Except as set forth in Sections 11(k)(i) (in respect of an Event of Default
under Sections 9(f), 9(g) and 9(h)), 11(k)(v) and 11(k)(vi), any termination of
this Agreement pursuant to this Section 11(k) shall be effected by written
notice from the Company to the Buyer, or the Buyer to the Company, as the case
may be, setting forth the basis for the termination hereof. The representations
and warranties of the Company and the Buyer contained in Sections 2, 3 and 5
hereof, the indemnification provisions set forth in Section 8 hereof and the
agreements and covenants set forth in Sections 4(e) and 11, shall survive the
Commencement and any termination of this Agreement. No termination of this
Agreement shall affect the Company’s or the Buyer’s rights or obligations (i)
under the Registration Rights Agreement which shall survive any such termination
in accordance with its terms or (ii) under this Agreement with respect to
pending purchases and the Company and the Buyer shall complete their respective
obligations with respect to any pending purchases under this Agreement.


(l) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Buyer that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Buyer represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. Each party shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by such party relating to or
arising out of the transactions contemplated hereby. Each party shall pay, and
hold the other party harmless against, any liability, loss or expense
(including, without limitation, attorneys' fees and out of pocket expenses)
arising in connection with any such claim.


(m) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.


        (n) Failure or Indulgence Not Waiver. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.




* * * * *


-24-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.







THE COMPANY:MIRAGEN THERAPEUTICS, INC.By:/s/ William S. MarshallName: William S.
MarshallTitle: President and Chief Executive OfficerBUYER:ASPIRE CAPITAL FUND,
LLCBY: ASPIRE CAPITAL PARTNERS, LLCBY: SGM HOLDINGS CORP.By:
/s/ Steven G. Martin
Name: Steven G. MartinTitle: President











-25-



--------------------------------------------------------------------------------



SCHEDULES


Schedule 3(a) Subsidiaries
Schedule 3(c) Capitalization
Schedule 3(e) Conflicts
Schedule 3(f) 1934 Act Filings
Schedule 3(g) Material Changes
Schedule 3(h) Litigation
Schedule 3(j) Intellectual Property
Schedule 3(l) Title
Schedule 3(p) Transactions with Affiliates


EXHIBITS


Exhibit A Form of Officer’s Certificate
Exhibit B Form of Resolutions of Board of Directors of the Company
Exhibit C Form of Secretary’s Certificate










--------------------------------------------------------------------------------



DISCLOSURE SCHEDULES




Schedule 3(a) – Subsidiaries
Miragen Therapeutics Europe Limited


Miragen Therapeutics S.à.r.l.


Schedule 3(c) – Capitalization
Amended and Restated Loan and Security Agreement, by and between the Company and
Silicon Valley Bank, dated November 14, 2017 (the “Loan Agreement”).


Common Stock Sales Agreement, dated March 31, 2017, by and between the Company
and Cowen and Company, LLC.


Common Stock Purchase Agreement, dated August 6, 2018, by and between the
Company and LLS TAP Miragen, LLC, as assignee of The Leukemia & Lymphoma
Society, Inc.


Schedule 3(e) – Conflicts
None.


Schedule 3(f) – 1934 Act Filings
None.


Schedule 3(g) – Material Changes
None.


Schedule 3(h) – Litigation
None.


Schedule 3(j) – Intellectual Property
None.


Schedule 3(l) – Title
The Loan Agreement.


Schedule 3(p) – Transactions with Affiliates
None.








--------------------------------------------------------------------------------



EXHIBIT A
FORM OF OFFICER’S CERTIFICATE


This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(e) of that certain Common Stock Purchase Agreement dated as of
December __, 2019 (the “Common Stock Purchase Agreement”), by and between
MIRAGEN THERAPEUTICS, INC., a Delaware corporation (the “Company”), and ASPIRE
CAPITAL FUND, LLC, an Illinois limited liability company (the “Buyer”). Terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Common Stock Purchase Agreement.


The undersigned, ___________, ____________ of the Company, hereby certifies as
follows:


1. I am the ______________ of the Company and make the statements contained in
this Certificate in my capacity as such;


2. The representations and warranties of the Company are true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 of the Common
Stock Purchase Agreement, in which case, such representations and warranties are
true and correct without further qualification) as of the date when made and as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date);


3. The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.


          4.  The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to any Bankruptcy Law nor does
the Company or any of its Subsidiaries have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.


IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.


______________________
        Name:
        Title:


The undersigned as Secretary of MIRAGEN THERAPEUTICS, INC., a Delaware
corporation, hereby certifies that ___________ is the duly elected, appointed,
qualified and acting ________ of MIRAGEN THERAPEUTICS, INC. and that the
signature appearing above is his/her genuine signature.


___________________________________
_______________, Secretary




--------------------------------------------------------------------------------



EXHIBIT B


FORM OF COMPANY RESOLUTIONS
FOR SIGNING PURCHASE AGREEMENT


        WHEREAS, management has reviewed with the Board of Directors the
background, terms and conditions of the transactions subject to the Common Stock
Purchase Agreement (the “Purchase Agreement”) by and between the Company and
Aspire Capital Fund, LLC (“Aspire”), including all material terms and conditions
of the transactions subject thereto, providing for the purchase by Aspire of up
to Twenty Million Dollars ($20,000,000) of the Company’s common stock, par value
$0.01 per share (the “Common Stock”); and


        WHEREAS, after careful consideration of the Purchase Agreement, the
documents incident thereto and other factors deemed relevant by the Board of
Directors, the Board of Directors has determined that it is advisable and in the
best interests of the Company to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of ________
shares of Common Stock to Aspire as a commitment fee (the “Commitment Shares”)
and the sale of shares of Common Stock to Aspire up to the available amount
under the Purchase Agreement (the “Purchase Shares,” and together with the
Commitment Shares, the “Aspire Shares”).


Transaction Documents
NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and the Chief Executive Officer and Chief
Financial Officer (the “Authorized Officers”) are severally authorized to
execute and deliver the Purchase Agreement, and any other agreements or
documents contemplated thereby including, without limitation, a registration
rights agreement (the “Registration Rights Agreement”) providing for the
registration of the shares of the Company’s Common Stock issuable in respect of
the Purchase Agreement on behalf of Aspire, with such amendments, changes,
additions and deletions as the Authorized Officers may deem to be appropriate
and approve on behalf of, the Company, such approval to be conclusively
evidenced by the signature of an Authorized Officer thereon; and
FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Company and Aspire are hereby approved and the
Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and
FURTHER RESOLVED, that the terms and provisions of the Form of Transfer Agent
Instructions (the “Instructions”) are hereby approved and the Authorized
Officers are authorized to execute and deliver the Instructions (pursuant to the
terms of the Purchase Agreement), with such amendments, changes, additions and
deletions as the Authorized Officers may deem appropriate and approve on behalf
of, the Company, such approval to be conclusively evidenced by the signature of
an Authorized Officer thereon; and






--------------------------------------------------------------------------------



Execution of Purchase Agreement
FURTHER RESOLVED, that the Company be and it hereby is authorized to execute the
Purchase Agreement providing for the purchase of common stock of the Company
having an aggregate value of up to $20,000,000; and
Issuance of Common Stock
FURTHER RESOLVED, that the Company is hereby authorized to issue the Commitment
Shares to Aspire as Commitment Shares and that upon issuance of the Commitment
Shares pursuant to the Purchase Agreement, the Commitment Shares shall be duly
authorized, validly issued, fully paid and non-assessable; and
FURTHER RESOLVED, that the Company is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the available amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and non-assessable; and
FURTHER RESOLVED, that the officers of the Company be, and each of them hereby
is, authorized and directed, for and on behalf of the Company, to execute and
deliver one or more stock certificates representing any Aspire Shares sold under
the Purchase Agreement in such form as may be approved by such officers, or to
cause any such Aspire Shares to be delivered through electronic book entry; and
Listing of Shares on the Nasdaq Capital Market
FURTHER RESOLVED, that the officers of the Company with the assistance of
counsel be, and each of them hereby is, authorized and directed to take all
necessary steps and do all other things necessary and appropriate to effect the
listing of the Aspire Shares on the Nasdaq Capital Market; and


Approval of Actions
FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Company and to take all such steps as deemed necessary or appropriate, with
the advice and assistance of counsel, to cause the Company to consummate the
agreements referred to herein and to perform its obligations under such
agreements; and
        FURTHER RESOLVED, that the Authorized Officers be, and each of them
hereby is, authorized, empowered and directed on behalf of and in the name of
the Company, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Company in connection with the transactions contemplated by the agreements
described herein are hereby approved, ratified and confirmed in all respects.







--------------------------------------------------------------------------------



EXHIBIT C


FORM OF SECRETARY’S CERTIFICATE


        This Secretary’s Certificate (the “Certificate”) is being delivered
pursuant to Section 7(k) of that certain Common Stock Purchase Agreement dated
as of December __, 2019 (the “Common Stock Purchase Agreement”), by and between
MIRAGEN THERAPEUTICS, INC., a Delaware corporation (the “Company”) and ASPIRE
CAPITAL FUND, LLC, an Illinois limited liability company (the “Buyer”), pursuant
to which the Company may sell to the Buyer up to Twenty Million Dollars
($20,000,000) of the Company’s Common Stock, par value $0.01 (the “Common
Stock”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Common Stock Purchase Agreement.


        The undersigned, _________________ Secretary of the Company, hereby
certifies as follows in his capacity as such:


1. I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.


2. Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s bylaws (“Bylaws”) and Certificate of Incorporation
(“Certificate of Incorporation”), respectively, in each case, as amended through
the date hereof, and no action has been taken by the Company, its directors,
officers or stockholders, in contemplation of the filing of any further
amendment relating to or affecting the Bylaws or Articles.


3. Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company on
____________, 201__ at which a quorum was present and acting throughout. Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the stockholders of
the Company relating to or affecting (i) the entering into and performance of
the Common Stock Purchase Agreement, or the issuance, offering and sale of the
Purchase Shares and the Commitment Shares and (ii) and the performance of the
Company of its obligation under the Transaction Documents as contemplated
therein.


         4. As of the date hereof, the authorized, issued and reserved capital
stock of the Company is as set forth on Exhibit D hereto.


        IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.


            _________________________
               _________________, Secretary


The undersigned as ______________ of MIRAGEN THERAPEUTICS, INC., a Delaware
corporation, hereby certifies that _______________ is the duly elected,
appointed, qualified and acting Secretary of MIRAGEN THERAPEUTICS, INC., and
that the signature appearing above is his/her genuine signature.


              _______________________________

